948 F.2d 1337
292 U.S.App.D.C. 229
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Donald HAWKINS, Petitioner.
No. 91-3272.
United States Court of Appeals, District of Columbia Circuit.
Nov. 15, 1991.

Before MIKVA, Chief Judge,* and RANDOLPH and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for writ of mandamus and the emergency motion for stay, it is


2
ORDERED that the court's order of November 5, 1991, entering an administrative stay be vacated.   It is


3
FURTHER ORDERED that the petition for writ of mandamus be denied.   Mandamus is an extraordinary remedy, justified only by "exceptional circumstances amounting to a judicial usurpation of power."   Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988) (citations omitted).   In addition, the court will not entertain a mandamus petition where review is available by direct appeal.   See U.S. v. Poindexter, 859 F.2d 216, 222 (D.C.Cir.1988) (per curiam).   Petitioner has not clearly demonstrated that the district court exceeded its authority or that review following a conviction would be inadequate.


4
FURTHER ORDERED that the emergency motion for stay be dismissed as moot.



*
 Chief Judge Mikva would extend the administrative stay and defer ruling on other requests:  requiring petitioner to submit to a physical examination before he has asserted a defense based on his medical condition would appear to violate his Fourth Amendment rights